Citation Nr: 0114753	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO decision which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a tender prostate condition.  


REMAND

The Board notes that in a June 1997 decision, the RO denied 
the veteran's claim for service connection for a tender 
prostate claimed as secondary to his service-connected 
disability of status post left orchiectomy.  The RO indicated 
that the evidence did not show a prostate condition which was 
related to service or to his service-connected disability.  
He was notified of the adverse determination by 
correspondence dated in June 1997 and did not appeal.  
Therefore, that decision is final.  38 U.S.C.A. § 7105.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  

In October 1999, the veteran filed an application to reopen 
the previously denied claim for service connection for a 
prostate condition.  Evidence submitted since the final RO 
decision, includes VA medical records showing treatment for 
left groin pain and a few complaints of prostate 
"problems".  The veteran also submitted an April 2000 
private medical statement written by Jack D. Real, M.D.  Dr. 
Real related that the veteran had an enlarged prostate with 
some symptoms of prostatism.  The doctor also noted other 
genitourinary complaints including erectile dysfunction and 
chronic groin pain.  Dr. Real indicated that copies of 
treatment records were enclosed; however, such records are 
not currently included in the claims file.  It is unclear 
whether they may constitute new and material evidence.

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In pertinent part, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of these requirements, the Board determines 
that further development is warranted to obtain additional 
relevant medical records which may exist and should be 
obtained as part of the VA's duty to assist.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records, particularly records of treatment from Dr. 
Real.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In the event that additional medical records, 
including those from Dr. Real, reflect a current diagnosis 
of a prostate condition, the Board concludes that a medical 
opinion might assist in clarifying the issue of whether any 
current prostate condition is related to service or to the 
service-connected status post left orchiectomy.  

In view of the foregoing, this case is REMANDED for the 
following actions:


1.  The RO should request the veteran to 
provide any relevant clinical records, 
(including but not limited to records 
from Dr. Real) pertaining to a prostate 
condition which are not presently 
associated with the claims folder and 
which are in his possession.  The 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment should also 
be provided.  All available, actual 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The veteran should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  The RO should 
also obtain any additional, relevant VA 
clinical records pertaining to a prostate 
condition.  Any records obtained should 
be associated with the claims folder. 

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159.  

3.  In the event that additional medical 
records are obtained which show a 
diagnosis of a prostate condition, the 
veteran should be scheduled for a VA 
genitourinary examination to determine 
any current prostate condition is 
etiologically related to service, or any 
service-connected disability.  The entire 
claims folder should be reviewed by the 
examiner prior to the examination, and a 
statement to that effect must be included 
in the examination report.  All indicated 
tests and studies should be performed.  
The examiner should provide a complete 
rationale for all opinions or conclusions 
expressed.  Again, if there is no 
diagnosis of a prostate condition in 
these additional records, an examination 
may not be needed.  

4.  Also, the RO must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

5.  After performing the above 
development, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen 
the claim for service connection for a 
prostate condition.  If the claim 
remains denied, the veteran should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board, to the extent such action is 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


